PER CURIAM:
The appellants, John Shields, a minor, by Joseph G. Shields, his next friend, and Joseph G. Shields, in his own right, ask us to reverse a holding of the Superior Court in favor of the appellees, Galloway Bros. Transportation Co. and Louis E. Morrow. The appellants were the plaintiffs below. The decision from which the appeal is taken is reported in Del.Super., 289 A.2d 631.
The case was before us a year ago. We then held that this action was not barred under the doctrine of collateral estoppel; no final judgment in Pennsylvania had been entered. Reargument was requested on the ground that a final judgment had been entered shortly before or subsequent to the date of our opinion. This application was denied.
The Court below held that we had expressly refused to consider the effect of the entry of final judgment in Pennsylvania because it was not part of the record before us. The Court then held that summary judgment for the appellees would be granted under the doctrine of res judicata.
The Court below did not err in its interpretation of our former opinions. The final judgment was a matter we could not consider on reargument at that time; there had then been no decision in the Superior Court concerning the application of res judicata.
The Court below also was correct in holding that the subsequent entry of the Pennsylvania judgment bars any further action here.
For the reasons stated in the opinion below, the judgment will be affirmed.